NUMBER 13-20-00429-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                       IN RE SANTOS VALENTIN RAMOS


                       On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       Relator Santos Valentin Ramos filed a petition for writ of mandamus and an

emergency motion to stay trial court proceedings in the above referenced cause on

October 16, 2020. Relator contends that the trial court has abused its discretion by

granting real party in interest Taylor Leann Shafer’s motion for new trial and in setting a

hearing on temporary orders.

       The Court, having examined and fully considered the emergency motion, is of the

opinion that it should be granted. Accordingly, we GRANT the emergency motion and
ORDER all trial court proceedings to be STAYED pending further order of this Court. See

TEX. R. APP. P. 52.10.

       The Court requests that the real party in interest, Taylor Leann Shafer, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of seven days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                             PER CURIAM

Delivered and filed the
16th day of October, 2020.




                                               2